Name: 97/296/EC: Commission Decision of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  fisheries;  marketing
 Date Published: 1997-05-14

 Avis juridique important|31997D029697/296/EC: Commission Decision of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) Official Journal L 122 , 14/05/1997 P. 0021 - 0023COMMISSION DECISION of 22 April 1997 drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) (97/296/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2 (2) thereof,Whereas the Commission has fixed the special conditions for the import of fishery products applying to certain specific third countries;Whereas Commission Decision 95/328/EC (3) establishes a standardized health certificate for imports of fishery products from third countries not yet covered by that type of Decision;Whereas Commission Decision 97/20/EC (4) draws up the list of third countries from which the import of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form intended for human consumption is authorized;Whereas it is now necessary to draw up a list of third countries which satisfy the equivalence conditions referred to in Article 2 (2) of Decision 95/408/EC and which are therefore able to guarantee that fishery products exported to the Community meet the health requirements laid down for the protection of consumer health by Council Directive 91/493/EEC laying down the health conditions for the production and the placing on the market of fishery products (5);Whereas that list must comprise the third countries already covered by a specific Decision and the third countries meeting the conditions laid down in Article 2 (2) for which a provisional list of authorized establishments can be drawn up in accordance with the procedure laid down in Decision 95/408/EC;Whereas in order to avoid any disruption of the traditional pattern of trade, Article 11 (7) of Directive 91/493/EEC may continue to apply for a limited period to fishery products imported from third countries not yet included in that list;Whereas that list of third countries is established without prejudice to Community or national rules concerning the protection of animal health or of the environment;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The list of third countries meeting the conditions laid down in Article 2 (2) of Decision 95/408/EC on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs is hereby established in the Annex hereto.Article 2 1. Without prejudice to provisions relating to the protection of animal health or of the environment, Member States shall ensure that no fishery products in whatever form intended for human consumption are imported except from the third countries in the annexed list.2. Paragraph 1 shall not apply to fishery products imported from an establishment approved in accordance with the procedure laid down in Article 11 (6) of Directive 91/493/EEC.Article 3 1. Notwithstanding Article 2, Member States may continue to import up to 1 July 1998 fishery products coming from third countries not included in the list attached to this Decision in accordance with Article 11 (7) of Directive 91/493/EEC.2. Member States shall see to it that fishery products imported under the conditions laid down in paragraph 1 are marketed only on the domestic market of the importing Member State or Member States according the same derogation and that the country of origin is shown clearly on the labelling.Article 4 This Decision shall apply from 1 July 1997.Article 5 This Decision is addressed to the Member States.Done at Brussels, 22 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 191, 12. 8. 1995, p. 32.(4) OJ No L 6, 10. 1. 1997, p. 46.(5) OJ No L 268, 24. 9. 1991, p. 15.ANNEX List of third countries from which the import of fishery products in whatever form intended for human consumption is authorized I. Third countries covered by a specific Decision on the basis of Council Directive 91/493/EECAlbaniaArgentinaBrazilCanadaChileColombiaCÃ ´te d'IvoireEcuadorFaeroesGambiaIndonesiaJapanMalaysiaMauritaniaMoroccoNew ZealandPeruPhilippinesRussiaSenegalSingaporeSouth AfricaSouth KoreaTaiwanThailandTurkeyUruguayII. Third countries satisfying the requirements of Article 2 (2) of Council Decision 95/408/ECAustraliaBangladeshBelizeChinaCosta RicaCroatiaCubaFalkland IslandsGreenlandGuatemalaHondurasIndiaMadagascarMaldivesMexicoNamibiaPanamaPolandSeychellesSloveniaSwitzerlandTogoTunisiaUnited States of AmericaVenezuelaVietnam